DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
 
Claims 1-9 are pending in this case. Claims 1-3 and 5-9 have been amended. Claims 1 and 5 are independent claims.



Claim Objections
Claims 1, 5, 8, and 9 are objected to because of the following minor informalities:  
Claim 1, line 1, replace … supporting sequentially viewing … with … supporting sequential viewing …
Claim 1, line 7, replace … of the each of the … with … of each of the …
Claim 1, line 8, add “and” at the end of the line
Claim 1, line 15, replace … importance to at least one of the … with … importance of at least one of the …
Claim 5, line 10, replace … of the each of the … with … of each of the …
Claim 5, line 11, replace … , update … with … , and update …
Claim 5 line 17, replace … importance to at least one of the … with … importance of at least one of the …
Claim 8, line 4, replace … for the each of the … with … for each of the … 
Claim 9, line 4, replace … for the each of the … with … for each of the … 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Venon et al., US PGPUB 2010/0131294 A1 (hereinafter as Venon) in view of Chak et al., US Patent 9,910,562 B2 (hereinafter as Chak) and Kim et al., US PGPUB 2015/0117737 A1 (hereinafter as Kim).

Regarding independent claim 1, Venon teaches a method of supporting sequential viewing of a series of individual images [see e.g. title; for sequential viewing see [0033] and note the sequential increments applied to an image series for display] by a computing apparatus [see fig. 2 showing a mobile medical device 100] in response to a specific user input [note in [0033] the finger swipe gesture], the method comprising:
acquiring the series of individual images [note in [0009] the retrieval of medical content; note in [0008] the exchange of clinical content and the indication of medical images and patient data]; 
updating a first individual image provided in a current viewing among the series of individual images to a second individual image determined as a subsequent viewing among the series of individual images [again see [0033] and note updating the display to show a following or preceding image to the one currently displayed in the image series], 
wherein the first individual image is updated with the second individual image based on the specific user input  [again note in [0033] that the update of the display to show a following or preceding image to the one currently displayed in the image series is based on the user swipe].

Venon does not explicitly teach any of the following:
acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image;
calculating an importance of each of the series of individual images based on the malignancy of the suspect lesion; and 
that the first individual image is updated with the second individual image based on a cumulative amount of the specific user input exceeding a threshold, and wherein the threshold is determined based on the importance of at least one of the first individual image and the second individual image.

Chak teaches:
calculating an importance of each of individual items of content [see e.g. col. 11, lines 8-15 and note identifying points of interest (POI)s in pages (individual items) of content that make certain pages have higher importance than others (based on an identified POI) (see e.g. col. 12, lines20-22)]; and
updating first content with second content based on a cumulative amount of a specific user input exceeding a threshold, wherein the threshold is determined based on the importance of at least one of the first content and the second content [see e.g. col. 14, especially lines 26-42 and lines 1-11; note that a threshold (related to a mass value or friction value, for instance) is determined based on a weight of a POI (an importance associated with an item of content such as a page of content including the POI) and that skimming past that page of content (i.e. updating that page of content) is based on input from the user that imparts an amount of force or energy (a cumulative quantity related to the user swipe) that would exceed the determined threshold].

It would have been obvious to one of ordinary skill in the art having the teachings of Venon and Chak before the effective filing date of the claimed invention to modify the sequential update of images (individual items of content) taught by Venon by specifying the calculation of an importance of each of individual items of content and the dependence of the update on a cumulative amount of user input exceeding a threshold, wherein the threshold is determined based on the importance of at least one of the current and updated content, as per the teachings of Chak. The motivation for this obvious combination of teachings would be to allow content of higher importance to be navigated relatively slowly compared to other content thereby bringing it to the attention of the user so that he doesn’t miss important content, as suggested by Chak [see e.g. col. 4, lines 60-67 and col. 1, lines 19-20; see also col. 16, lines 23-24].

Venon/Chak still does not teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Neither does it teach calculating an importance of each of the series of individual images that is based on the malignancy of the suspect lesion.

Kim teaches:
acquiring a malignancy of a suspect lesion for each of a series of individual images using a neural network learned to predict the suspect lesion from an input image [see [0092]-[0093] describing a classification of benign or malignant to each of 2D slices where the classification/determination of the diagnoser uses a neural network], and
calculating an importance of each of the series of individual images based on the malignancy of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination; see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination such as a ranking; see also fig. 7 showing a ranking based on confidence level (which can be used as/related to an importance)].

It would have been obvious to one of ordinary skill in the art having the teachings of Venon, Chak, and Kim before the effective filing date of the claimed invention to modify the sequential medical image viewing method taught by Venon and modified by Chak to incorporate adaptive navigation depending on content importance, by further incorporating determinations of importance of medical images based on neural-network-based determinations of malignancy of suspect lesions of the medical images, as per the teachings of Kim. The motivation for this obvious combination of teachings would be to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kim [e.g. see e.g. [0003]-[0006]].


Regarding independent claim 5, Venon also teaches a computing apparatus [see fig. 2 showing a mobile medical device 100] for supporting viewing of images [see e.g. title],  the apparatus comprising:
an electronic communication device [again see mobile device 100 indicated in [0033]] configured to acquire a specific user input of an input device [again see [0033] and note acquiring a directional swipe input of an embedded input device such as the touchscreen of the mobile device, as indicated in e.g. [0027], lines 6-10 and claim 9]; and 
a processor [see e.g. [0056] and note the processing unit of the computing device such as the mobile device 100] configured to enable sequential viewing of a series of individual images [for sequential viewing see [0033] and note the sequential increments applied to an image series for display]  in response to the specific user input [note in [0033] the finger swipe gesture],
wherein the processor is configured to control the electronic communication device to acquire the series of individual images [note in [0009] the retrieval of medical content; note in [0008] the exchange of clinical content and the indication of medical images and patient data], and update a first individual image provided in a current viewing among the series of individual images to a second individual image determined as a subsequent viewing among the series of individual images [again see [0033] and note updating the display to show a following or preceding image to the one currently displayed in the image series], 
wherein the first individual image is updated with the second individual image based on the specific user input  [again note in [0033] that the update of the display to show a following or preceding image to the one currently displayed in the image series is based on the user swipe].

Venon does not explicitly teach any of the following:
acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image;
calculating an importance of each of the series of individual images based on the malignancy of the suspect lesion; and 
that the first individual image is updated with the second individual image based on a cumulative amount of the specific user input exceeding a threshold, and wherein the threshold is determined based on the importance of at least one of the first individual image and the second individual image.

Chak teaches:
calculating an importance of each of individual items of content [see e.g. col. 11, lines 8-15 and note identifying points of interest (POI)s in pages (individual items) of content that make certain pages have higher importance than others (based on an identified POI) (see e.g. col. 12, lines20-22)]; and
updating first content with second content based on a cumulative amount of a specific user input exceeding a threshold, wherein the threshold is determined based on the importance of at least one of the first content and the second content [see e.g. col. 14, especially lines 26-42 and lines 1-11; note that a threshold (related to a mass value or friction value, for instance) is determined based on a weight of a POI (an importance associated with an item of content such as a page of content including the POI) and that skimming past that page of content (i.e. updating that page of content) is based on input from the user that imparts an amount of force or energy (a cumulative quantity related to the user swipe) that would exceed the determined threshold].

It would have been obvious to one of ordinary skill in the art having the teachings of Venon and Chak before the effective filing date of the claimed invention to modify the sequential update of images (items of content) taught by Venon by specifying the calculation of an importance of each of individual items of content and the dependence of the update on a cumulative amount of user input exceeding a threshold, wherein the threshold is determined based on the importance of at least one of the current and updated content, as per the teachings of Chak. The motivation for this obvious combination of teachings would be to allow content of higher importance to be navigated relatively slowly compared to other content thereby bringing it to the attention of the user so that he doesn’t miss important content, as suggested by Chak [see e.g. col. 4, lines 60-67 and col. 1, lines 19-20; see also col. 16, lines 23-24].

Venon/Chak still does not teach acquiring a malignancy of a suspect lesion for each of the series of individual images using a neural network learned to predict the suspect lesion from an input image. Neither does it teach calculating an importance of each of the series of individual images that is based on the malignancy of the suspect lesion.

Kim teaches:
acquiring a malignancy of a suspect lesion for each of a series of individual images using a neural network learned to predict the suspect lesion from an input image [see [0092]-[0093] describing a classification of benign or malignant to each of 2D slices where the classification/determination of the diagnoser uses a neural network]; and
calculating an importance of each of the series of individual images based on the malignancy of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination; see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination such as a ranking; see also fig. 7 showing a ranking based on confidence level (which can be used as/related to an importance)].

It would have been obvious to one of ordinary skill in the art having the teachings of Venon, Chak, and Kim before the effective filing date of the claimed invention to modify the sequential medical image viewing taught by Venon and modified by Chak to incorporate adaptive navigation depending on content importance, by further incorporating determinations of importance of medical images based on neural-network-based determinations of malignancy of suspect lesions of the medical images, as per the teachings of Kim. The motivation for this obvious combination of teachings would be to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kim [e.g. see e.g. [0003]-[0006]].


Regarding dependent claims 2 and 6, the rejection of independent claims 1 and 5 are respectively incorporated. 
Venon further teaches that the second individual image is determined from among the series of individual images to be provided in the subsequent viewing based on a directivity corresponding to the specific user input [again see [0033] and note updating the display to show a following or preceding image to the one currently displayed in the image series depending on a direction (left or right) of the finger swipe of the user].


Regarding dependent claims 3 and 7, the rejection of claims 2 and 6 are respectively incorporated. 
Chak further teaches that the threshold is determined to have a non-decreasing function relationship with the importance associated with at least one of the first and the second individual content items [again see col. 14, lines 26-42 and note that the higher the weight associated with the current POI, the higher the mass value or friction value associated with the POI; note the increasing (which is also non-decreasing) function relationship between the weight (the importance) and the mass or friction value; note also that the threshold (that needs to be exceeded by the cumulative amount of the user input) is directly proportional to the mass or friction values].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Venon, Chak, and Kim before the effective filing date of the claimed invention to modify the sequential update of images (items of content) taught by Venon and modified by the teachings of Chak and Kim to further specify that the threshold is determined to have a non-decreasing function relationship with the importance associated with at least one of the first and the second individual content items, as per the teachings of Chak. The motivation for this obvious combination of teachings would be to ensure that the user has to impart greater amounts of energy (while at an item of high importance) to update to the following item, thereby bringing it to the attention of the user so that he doesn’t miss important content, as also suggested by Chak [again see col. 14, lines 35-39, col. 4, lines 60-67, and col. 1, lines 19-20].


Regarding dependent claim 4, the rejection of independent claim 1 is incorporated. Venon further teaches a non-transitory computer-readable storage medium storing program instructions that are executable by a computer [note the computer-readable storage medium described in [0051]-[0052]] to perform the method of claim 1 [see the rejection of claim 1].


Regarding dependent claims 8 and 9, the rejection of independent claims 1 and 5 is respectively incorporated. 
Kim further teaches: 
acquiring a confidence of the suspect lesion for the each of the series of individual images using the neural network [again see [0092]-[0093] and note the calculation of calculating a confidence level using neural networks], and
that the importance for each of the series of individual images is determined based on the confidence of the suspect lesion and the malignity of the suspect lesion [note in [0090] that images are given importance (for selection) based on the malignancy determination and a confidence level of that classification (of being benign or malignant); see also [0099] describing different selection criteria/techniques for images (2D slices) based on the determination and especially note the option of using both the classification result and the confidence level thereof; see also fig. 7].

Again, it would have been obvious to one of ordinary skill in the art having the teachings of Venon, Chak, and Kim before the effective filing date of the claimed invention to specifically calculate the confidence using the neural network, as further taught by Kim and to further utilize both the malignity and the confidence of the suspect lesion to evaluate an importance of each of the images, as also further taught by Kim. The motivation for this obvious combination of teachings would be again to utilize advances in computer-aided diagnosis to aid medical experts, as suggested by Kim [e.g. see e.g. [0003]-[0006]].



Response to Arguments
Applicant’s amendments to the claims in regards to the previously presented various informalities have been fully considered. Applicant is, however, respectfully referred to the newly presented objections, as indicated above.


Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes from the cited art:
US PGPUB 2014/0250391 A1 (JONG et al.) that teaches page switching based on a continuous touch that is held for a hold time exceeding a threshold range [see e.g. [0129]].
US PGPUB 2013/0318437 A1 (Jung et al.) teaches adjusting a scroll speed if an important item is displayed while scrolling [see e.g. [0055]].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA S AYAD/Examiner, Art Unit 2145